On Motion for Rehearing.
On motion for rehearing, State Farm protests that it never meant to contend dependent children could not share in survivors’ benefits, under OCGA § 33-34-5 (a) (2), but only meant to establish that the insurer does not have to pay anyone but the surviving spouse or apportion payments to surviving spouse and dependent children. Rather, State Farm says the meaning of the statute only requires it to pay the spouse, and the children’s right to recover is a right against the spouse.
We clearly held, as § 33-34-5 (a) (2) provides, that the payments are to be made “as though awarded as a year’s support for the spouse or children, or both.” According to the year’s support statutory provi*827sions, payment “shall vest in the child” and the issuer pays directly to the child. OCGA § 53-5-9, as amended, 1986. This scheme clearly avoids unnecessary litigation, consistent with the goal of the survivor’s benefit law (see Cannon v. Ga. Farm &c. Ins. Co., 240 Ga. 479 (241 SE2d 238)), and prevents the child from having to use up its benefits in a superfluous suit against the spouse.
Decided May 8, 1990
Rehearing denied June 4, 1990
Young, Young & Clyatt, F. Thomas Young, William A. Turner, Jr., for appellant.
Walters, Davis, Smith, Meeks & Pittman, J. Harvey Davis, Ellis & Hobby, Rick F. Ellis, Jr., O. Wayne Ellerbee, for appellee.
State Farm contends this year’s support section, § 53-5-9, added by 1986 amendment, cannot apply to the 1974 insurance statute. But we are bound to conclude the legislature was clearly aware of the insurance act which incorporated the year’s support law, and could as easily have amended the insurance statute (§ 33-34-5) if it had not intended it to incorporate the 1986 year’s support amendment.
At least State Farm has now plainly recognized the child’s right to share in survivor’s benefit. As for State Farm’s complaining about its duty to pay the child directly, the insurance statute clearly specifies the method of payment to be that prescribed in the year’s support law, § 53-5-9.

Motion for rehearing denied.